Action for a declaratory judgment in respect of rights and legal relations growing out of a conditional sales agreement executed by the plaintiff and defendants Nichols in relation to the sale of the good will, stock and fixtures of a candy shop. Order denying motion of the appealing defendants to dismiss the complaint affirmed, with fifty dollars costs and disbursements, with leave to said defendants to serve an answer within ten days from the entry of the order hereon. No opinion. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.